WALDEN, Judge,
dissenting.
I would reverse because the trial court erred in granting defendants’ motions to suppress the evidence. This is so because defendants did not establish, or even at*466tempt to establish, that they had standing based upon a legitimate expectation of privacy in the premises searched.
Most decidedly, I would not remand for a new hearing and adjudication as to defendants’ standing.
Defendants, represented by counsel, chose not to testify at the suppression hearing. As I view it, the defendants are bound by their choice and they, even now, do not seek a new hearing as concerns such expectation.
Finally it should be noted that the cases cited in the majority opinion appear to have been decided prior to the instant case. Thus, counsel knew or should have known of their pronouncements and fashioned the issues and their representation accordingly.
I respectfully dissent.